DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more. 
In sum, claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and do not include an inventive concept that is something “significantly more” than the judicial exception under the January 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows.             
Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter). Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process. Therefore, we proceed to step 2A, Prong 1. 

Revised Guidance Step 2A – Prong 1
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability. 
Here, with respect to independent claims 1, 19 and 20, the claims recite the abstract idea of 

(2) processing attribute data associated with the first road lane representation and the second road lane representation to determine a semantic relationship between the first lane representation and the second road lane representation; 
(3) generating a recommendation with respect to assimilating the first road lane representation and the second road lane representation based on the geometric similarity and the semantic relationship:
Steps (1) - (3) fall within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, specifically, a mental process, that can be performed in the human mind since each of the above steps could alternatively be performed in the human mind or with the aid of pen and paper.  This conclusion follows from CyberSource Corp. v. Retail Decisions, Inc., where our reviewing court held that section 101 did not embrace a process defined simply as using a computer to perform a series of mental steps that people, aware of each step, can and regularly do perform in their heads. 654 F.3d 1366, 1373 (Fed. Cir. 2011); see also In re Grams, 888 F.2d 835, 840–41 (Fed. Cir. 1989); In re Meyer, 688 F.2d 789, 794–95 (CCPA 1982); Elec. Power Group, LLC v. Alstom S.A., 830 F. 3d 1350, 1354–1354 (Fed. Cir. 2016) (“we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category”). 
For example, a human could perform steps (1)-(3) as claimed entirely mentally while viewing received first and second road lane representations. 
Furthermore, mental processes remain unpatentable even when automated to reduce the burden on the user of what once could have been done with pen and paper.  See CyberSource, 654 F.3d at 1375 (“That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson.”).  
In addition, steps (1)-(3) recite the abstract idea of a mathematical concept in addition to being a mental process since the limitation invokes “computing” “processing attribute data” and “generating . . . based on the geometric similarity”. See October 2019 Update: Subject Matter eligibility p. 3-4 “Mathematical Relationships” and “Mathematical Calculations” (“A mathematical relationship may be Diamond v. Diehr, Gottschalk v. Benson, Parker v. Flook, and Burnett v. Panasonic Corp (“using a formula to convert geospatial coordinates into natural numbers”). 

Revised Guidance Step 2A – Prong 2

Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the claim is directed does not include limitations that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See, e.g., MPEP §2106.05(f)).  This follows conclusion follows from the claim limitations which only recite a generic “processor”, “memory” (claim 16) and “computer readable storage medium” (claim 19) outside of the abstract idea. Claim 1 does not include any additional elements. 
In addition, merely “[u]sing a computer to accelerate an ineligible mental process does not make that process patent-eligible.”  Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Canada (U.S.), 687 F.3d 1266, 1279 (Fed. Cir. 2012); see also CLS Bank Int’l v. Alice Corp. Pty. Ltd., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) (“simply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.”), aff’d, 573 U.S. 208 (2014). Accordingly, the additional element of a processor in claim 16 does not transform the abstract idea into a practical application of the abstract idea. 
In addition, the limitation “receiving a first road lane representation and a second road lane representation” constitutes insignificant presolution activity that merely gathers data and, therefore, do not integrate the exception into a practical application.  See In re Bilski, 545 F.3d 943, 963 (Fed. Cir. 2008) (en banc), aff’d on other grounds, 561 U.S. 593 (2010) (characterizing data gathering steps as see also CyberSource, 654 F.3d at 1371–72 (noting that even if some physical steps are required to obtain information from a database (e.g., entering a query via a keyboard, clicking a mouse), such data-gathering steps cannot alone confer patentability); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering).  Accord Guidance, 84 Fed. Reg. at 55 (citing MPEP § 2106.05(g)). 
Furthermore, the limitation “providing the recommendation as an output” is insignificant post-solution activity. The Supreme Court guides that the “prohibition against patenting abstract ideas ‘cannot be circumvented by attempting to limit the use of the formula to a particular technological environment’ or [by] adding ‘insignificant postsolution activity.’”  Bilski, 561 U.S. at 610–11 (quoting Diehr, 450 U.S. at 191–92).  

Revised Guidance Step 2B
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). Here, the additional elements, such as a “memory”, “processor” and “non-transitory computer readable medium” does not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming (See, e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved. See, e.g., MPEP §2106.05 I.A; Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”).  Thus, these elements, taken individually or together, do not amount to “significantly more” than the abstract ideas themselves.
The additional elements of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis. None of the dependent claims considered individually, including their respective limitations, include an “inventive concept” of some ” than patent-ineligible subject matter to which the claims are directed.
The elements of the instant process steps when taken in combination do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of an electronic device itself which implements the abstract idea (e.g., the general purpose computer and/or the computer system which implements the process are not made more efficient or technologically improved); the claims do not perform a transformation or reduction of a particular article to a different state or thing (i.e., the claims do not use the abstract idea in the claimed process to bring about a physical change. See, e.g., Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus patentability, was imparted by the claimed process; contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process); and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, the metes and bounds of what is and is not required in the limitation "generating a recommendation with respect to assimilating . .  providing the recommendation as output” as recited in independent claims 1, 15 and 19 is unclear and indefinite. In view of the variant descriptions of 
For example, the specification describes assimilation as synonymous with reconciling and comparing (i.e., ¶ 35 “representations of the same cartographic must be assimilated or otherwise reconciled . . . an incorrect comparison or assimilation of cartographic representations”). The specification further indicates assimilation could be a determination of a relationship or an abstraction (i.e., ¶53 “given two cartographic representations from any two sources or at different times from the same source, in abstraction, helps end user services or applications to automatically determine the relationship between these two cartographic relationships -hence, an assimilation of the cartographic representations”), or ignoring, merging or replacing representations (i.e., ¶90 “if the cartographic data ( e.g., the geographic database 217 is under the control of the mapping platform 211), the output module 311 can automatically initiate an assimilation of the compared cartographic representations based on the determined assimilation recommendation to either ignore, merge or replace one or more of the cartographic representations in the digital map data”). Furthermore, “assimilating” is not provided with a limiting definition. Claim 15 is also separately rejected as indefinite for the same reasons in view of the limitation “initiating an assimilation . . . based on the output”. 
The metes and bounds of what is and is not included in "generating a recommendation with respect to assimilating” is further complicated by the fact that “recommendation” is not provided with a limiting definition and that the specification provides mutually exclusive examples of recommendations that also appear to overlap with “assimilating”. 
For example, the specification indicates the recommendation could be stated text discussing a relationship between lane representations (i.e., ¶93 “The U1 also provides the results of the analysis as an assimilation recommendation that states, "Lane representations 701 and 703 are similar in which lane representation 703 is a shoulder lane of lane representation 702"), claim 14 recites the recommendation could be an indication of “disparate”, “a match” or “similar with a semantic relationship qualifier”. The specification also indicates the recommendation could be something like a command, i.e., “what has to be done with either of the cartographic representations, subject to the context” (¶58) or it could be options for altering map data, i.e., “ignore, merge or replace one or more of the cartographic representations in the 
Claim 3 is rejected as indefinite for an additional reason. Specifically, claim 1 recites “computing a geometric similarity . . . generating a recommendation . . . based on the geometric similarity” and claim 3 recites “computing a boundary geometric similarity . . . the recommendation is further based on the boundary geometric similarity”. For example, it is unclear how a geometric similarity differs from a boundary geometric similarity since a geometric aspect of a road lane necessarily includes a boundary. In addition, the combined limitations are unclear since  No explanation or examples are provided in the specification to elucidate how the inputs of a geometric similarity, semantic relationship, boundary geometric similarity and boundary semantic relationship translate into a recommended output. 
Claim 9 is rejected as indefinite for an additional reason. Specifically, the metes and bounds of what is a “deterministic attribute” is unclear and is not provided with a limiting definition in the specification. The claim further states “the deterministic attribute . . . determines the recommendation”. However, this appears to be in conflict with claim 1 which requires “generating a recommendation . . . based on the geometric similarity and the semantic relationship” such that no single “deterministic attribute” can determine the recommendation. 
Claim 13 is rejected as indefinite for an additional reason. The limitation “at least one additional shape point” constitutes improper antecedent characterization since no “shape point” is previously recited.  The limitation “recalculating the hash” constitutes improper antecedent characterization since no initial calculation of a hash is recited. 
In addition, it is also not clear how the matching thresholds relate to the use of hashes. Hashes are typically used to uniquely characterize data, such that the hash value changes completely and rather unpredictably when the data changes even a little bit. Accordingly, comparing hashes is typically a fairly binary process that either results in a match or in a non-match, with no information about how close the underlying compared data entities are. Accordingly, it is not clear how a "subsequent comparison" using 
Claim 14 is rejected as indefinite for an additional reason. The limitation “the recommendation includes . . . the first road lane representation and the second road lane representation are similar with a semantic relationship qualifier”. The limitation “similar” constitutes a relative term as recited in the claim in combination with “with a semantic relationship qualifier” since it is unclear what a semantic relationship qualifier is, or what is being qualified.  
Claim 18 recites the limitation "the apparatus of claim 11”. There is insufficient antecedent basis for this limitation in the claim. Claim 18 is further rejected as indefinite since it is unclear how an apparatus further limits method claim 11. In addition, claims 11 and 18 recite nearly identical limitations. Accordingly, claim 18 is likely intending to claim dependency from claim 16 rather than claim 11.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 16 and 19 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Meng Zhang: "Methods and Implementations of Road-Network Matching", 14 October 2009 (2009-10-14). XP055279487, TECHNISCHE UNIVERSITAT MUNCHEN, pp. 1-136 (Zhang), cited by Applicant. 
With respect to claims 1, 16 and 19, Zhang discloses a method comprising: 
receiving a first road lane representation and a second road lane representation;

computing a geometric similarity between the first road lane representation and the second road lane representation; (para.2.2.3.1: geometric matching)
processing attribute data associated with the first road lane representation and the second road lane representation to determine a semantic relationship between the first lane representation and the second road lane representation; (para 2.2.3.3: semantic matching; calculation of a semantic similarity based on attribute data is a conventional accessorial tool; see also para.4.2)
generating a recommendation with respect to assimilating the first road lane representation and the second road lane representation based on the geometric similarity and the semantic relationship and providing the recommendation as an output.  
(para.4.2.2.1 (p.62) mentions an example of an in itself conventional human post-processing step which is informed by the automatic matching process: when the street name is less reliable than the geometric characteristics, the street name may be used as a filter; e.g. when two automatically matched polylines PLA and PL8 have different street names, e.g. the Levenshstein distance exceeds a user-defined tolerance value, the matching pair is flagged up as "unlikely correct", and the user is informed of this result during an interactive human post-processing/refinement treatment. The flag is regarded to constitute a recommendation in the sense of the claim. See also para. 2.2.2: human-assisted automatic matching).

Claims 1-7, 9-11 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by U.S. Patent Application Publication No. 2017/0284812 to Kim et al. (Kim)
With respect to claims 1, 16 and 19, Kim discloses a method comprising: 
receiving a first road lane representation and a second road lane representation;
(i.e., ¶ 35 first road lane representation: 3D componentized junction models of road segments; second road lane representation road geometry form source map representing a physical road junction; ¶36 “lane counts may vary within a single component model. For example, a straight component model may provide two lanes that expand to four lanes”)

computing a geometric similarity between the first road lane representation and the second road lane representation; 
(¶ 4 “road geometry matching with componentized junction models; FIG. 26; ¶30 “FIG. 26 illustrates an example of road geometry matching with componentized junction model”; ¶¶ 91-92; 98-101)
(¶ 35 “matching road geometries with componentized junction models. Junction view images may be improved by matching the general shape of the road to a set of 3D component models of short road segments . . . set of component models is defined to include a variety of curvatures and possibly lengths. A matching algorithm may be performed to select the component models that best match the road geometry (e.g., shape, curvature, length, positioning, etc .) from source map data representing a physical road junction”)
processing attribute data associated with the first road lane representation and the second road lane representation to determine a semantic relationship between the first lane representation and the second road lane representation; 
(¶ 116 “Each of the road segments or links may be associated with various attributes or features stored in lists”; ¶ 43 “Each supported road juction may be coded using a syntax or other methodology for identifying each type of road junction. For example, FIGS. 4-5 include a syntax for identifying various road junction archetypes for single and multiple decision point situations”; ¶53 “Another syntax or naming convention may be used for identifying the component models. For example, straight component models may adhere to the following convention: SXYZ. As depicted in FIG. lOA, "S" indicates a straight component, "X" represents nwnber of lanes at the near end (in the driving direction) of the component model, "Y" represents the change in number of lanes on the left side between the near and far ends of the component model (e.g., positive when adding lanes and negative when removing lanes), and "Z" represents the change in number of lanes on the right side between the near and far ends of the component model ( e.g., positive when adding lanes and negative when removing lanes)”; ¶56 “Each component model i s provided with a different label (e.g., according to a naming convention). In an implementation, each junction template is provided a row in a look-aside table (LAT) and the 
generating a recommendation with respect to assimilating the first road lane representation and the second road lane representation based on the geometric similarity and the semantic relationship; and 
(FIG. 25, 303-307; FIG. 27, 405-407; ¶70; ¶¶ 72-75; ¶¶ 91-92; ¶96; claims 7-8 “generating a model of the physical road junction by assembling the set of road component models corresponding to the defined road junction configuration and rendering the model of the physical road junction”)
providing the recommendation as an output.  
(FIG. 25, 309; FIG. 27, 409; ¶75 “server 125 or mobile device 122 dislays the rendered model.  For example, the model may be displayed along with driving directions or other instructions for navigating the route through physical road junction.”; ¶90; ¶97; claim 9 “displaying the rendered model of the road junction”).

With respect to claims 2 and 17, Kim discloses the first road lane representation and the second road lane representation are received from different respective sources or from a single source at different respective times.

(claim 1 “receiving, over a network, a plurality of predefined road component models; receiving, over the network, map data representing a physical road junction”)

With respect to claim 3, Kim discloses
determining a first road boundary representation1 associated with the first road lane representation and a second road boundary representation associated with the second road lane representation; 
(i.e., FIG. 10A-11, various road boundary representations with start points and end points as well as an outlined boundary with variant shapes; ¶¶ 53-54; ¶ 34 “set of seamlessly interconnectable three-dimensional (3D) models of short road segments are provided that vary by shape and lane counts”; 
computing a boundary geometric similarity between the first road boundary representation and the second road boundary representation; 
(¶ 5 “match a road geometry with componentized j unction models; ¶ 25 “physical road junction models using componentized junction models with variable geometries according to an embodiment”; ¶ 35 “matching road geometries with componentized junction models. Junction view images may be improved by matching the general shape of the road to a set of 3D component models of short road 
processing boundary attribute data associated with the first road boundary representation and the second road boundary representation to determine a boundary semantic relationship between the first lane representation; 
(¶ 116 “Each of the road segments or links may be associated with various attributes or features stored in lists”; ¶ 43 “link). Each supported road juction may be coded using a syntax or other methodology for identifying each type of road junction. For example, FIGS. 4-5 include a syntax for identifying various road junction archetypes for single and multiple decision point situations”; ¶53 “Another syntax or naming convention may be used for identifying the component models. For example, straight component models may adhere to the following convention: SXYZ. As depicted in FIG. lOA, "S" indicates a straight component, "X" represents nwnber of lanes at the near end (in the driving direction) of the component model, "Y" represents the change in number of lanes on the left side between the near and far ends of the component model (e.g., positive when adding lanes and negative when removing lanes), and "Z" represents the change in number of lanes on the right side between the near and far ends of the component model ( e.g., positive when adding lanes and negative when removing lanes)”; ¶56 “Each component model i s provided with a different label (e.g., according to a naming convention). In an implementation, each junction template is provided a row in a look-aside table (LAT) and the corresponding component labels for each junction template are included in columns of a look-aside table (e.g., containing the specific component model names for the junction template). Further, a different junction template may be specified for each route through a given junction archetype”; ¶60 “As depicted in FIGS . 14-18, the junction template names, such as R32 1 h2hl, completely and unambiguously identify the component models that must be used to construct a complete 3D junction model and how the component models all fit together to generate a road junction model. In these examples, the road junction shapes adhere to a set of pre-defined stylized patterns”; ¶63 “Thus, a syntax or naming convention for constructing the 3D model of the physical road junction may be used including the additional variables for 
wherein the recommendation is further based on the boundary geometric similarity and the boundary semantic relationship (FIG. 25, 303-307; FIG. 27, 405-407; ¶70; ¶¶ 72-75; ¶¶ 91-92; ¶96; claims 7-8 “generating a model of the physical road junction by assembling the set of road component models corresponding to the defined road junction configuration and rendering the model of the physical road junction”).

With respect to claim 4, Kim discloses the geometric similarity is based on a center-line geometry (¶ 54 “Component models may also include driving path splines. As depicted in FIG. 11, driving path splines run down the center of each lane and are used to define a path of travel through the road junction model ( e.g., for each lane-level path). For example, driving path splines are used to define a path for lane change maneuvers in straight component models where lanes are added and/or removed. Lane change splines may also be used to trace paths for guidance arrows in MOPS junctions.”; ¶ 91 “The various road component models may vary in terms of curvature, lane count and length. Deliberate selection of road component models that match the shape of the physical road junction may be performed using source map data representing the physical road junction. FIG. 26 illustrates an example of road geometry matching with componentized junction models . FIG. 26 depicts source map data representing a road network, including a physical road junction. The source map data may represent the road network as a graph of road centerlines. In the example depicted in FIG. 26, the map data includes line segments 601A-601E”)
With respect to claim 5, Kim discloses determining the geometric similarity based on a distance metric classifying the first road lane representation and the second road lane representation as 
(¶ 96 “At act 405, the server 125 selects some of the road component models to characterize the physical road junction represented by the received map data . . . server 125 also selects straight or curved component models for each line segment not leading from the divergence or convergence. As discussed below, this selection may be performed using a distance algorithm. Referring to FIG. 26, the server 125 selects component models 603E and 603F for line segments 601D and 601E, respectively”; ¶98 “Selecting road component models to characterize the physical road junction may be performed using various algorithms. For example, the selecting may involve use of direction and distance algorithms”; ¶106; ¶ 111 “mobile device identifies an endpoint of each line segment that is not leading from the divergence or convergence, determines a distance to the endpoint of each line segment relative to an end of a preceding road component model, and selects a straight or the curved component model for each line segment that is not leading from the divergence or convergence based on the determined distance. For example, the straight or curved component model with the minimum determined distance is selected.”; claim 11 “selecting a straight component model or a curved component model for each line segment not leading from the divergence or convergence base on a distance algorithm”; claim 19; ¶104; ¶109; ¶ 62 “a threshold number of extenders (e.g., two extenders before and after each decision point) or a threshold distance ( e.g., 250 meters before and after each decision point) may be used”)

With respect to claim 6, Kim discloses wherein distance threshold is based on a width, a length, or a combination thereof of a road lane.  
(¶ 96 “At act 405, the server 125 selects some of the road component models to characterize the physical road junction represented by the received map data . . . server 125 also selects straight or curved component models for each line segment not leading from the divergence or convergence. As discussed below, this selection may be performed using a distance algorithm. Referring to FIG. 26, the server 125 selects component models 603E and 603F for line segments 601D and 601E, respectively”; ¶98 “Selecting road component models to characterize the physical road junction may be performed using various algorithms. For example, the selecting may involve use of direction and distance 

With respect to claim 7, Kim discloses processing the attribute data to determine intersection data for the first road lane representation and the second road lane representation, wherein the semantic relationship is further based on the intersection data.  
(¶43 “A bifurcation designates that two paths diverge from the originating link such that no path continues in the same general direction set by the originating link ( e.g., may be modeled as a symmetric "Y" shaped intersection that smoothly veers away from the general direction set by the originating link). Each supported road junction may be coded using a syntax or other methodology for identifying each type of road junction. For example, FIGS. 4-5 include a syntax for identifying various road junction archetypes for single and multiple decision point situations. As depicted in FIGS . 4-5, each type of decision point situation is described using the following syntax: "R" representing a right exit; "L" representing a left exit; "8" representing a bifurcation; "h" representing a horizontal fork or curve; "u" representing an ascending or upward curve; and "d" representing a descending or downward curve”;  ¶114 “road segment or link data records and node data records. The geographic databases 123a and 123b may also store or maintain one or more look-aside tables (LAT). The link data records are links or segments representing the roads, streets, or paths. The node data records are end points ( e.g., intersections) corresponding to the respective links or segments of the road segment data records”; ¶115 “The node at either end of a road segment may correspond to a location at which the road meets another road, i . e . , an intersection, or where the road dead-ends. Each road segment may be associated with 

With respect to claim 9, Kim discloses designating at least one attribute of the attribute data as a deterministic attribute, 
wherein a matching or a non-matching of the deterministic attribute between the first road lane representation and the second road lane representation determines the recommendation.  
(¶ 52 “Using the naming convention discussed above, accurate three-dimensional models of physical road junctions are constructed using component models of short road segments that vary by shape and lane counts. The component models are selected using the naming convention described above, and are connected together to model the physical road junction. In this example, the junction template name indicates a specific set of component models that are used to generate the road junction model. Using the syntax discussed above, three categories of component models are used: straight components; fork components; and curve components”)
(¶40 “The 30 model templates also include overpass and underpass road junction representation information. The map databases also include a look-aside table (LAT) used to store and identify each physical road junction that is supported. A 30 model will be displayed using the road junction template that best matches the physical road junction. In an example, map data for each physical road junction is added to the map database 123a and/or 123b (e.g., a core map) and is used to determine which model template best fits the physical road junction ( e.g, using an algorithm). Junction inclusion rules may be performed to identify which physical road junctions that will be associated with 30 model templates. For example, offramps and highway-to-highway connectors may be included, while T-shaped or four-way intersections and roundabouts may be excluded. However, in other examples, additional, different or fewer model templates may be provided for other physical road junctions types”; ¶43 “A bifurcation designates that two paths diverge from the originating link such that no path continues in the same general direction set by the originating link ( e.g., may be modeled as a symmetric "Y" shaped intersection that smoothly veers away from the general direction set by the originating link). Each supported road junction may be coded using a syntax or other methodology for identifying each type of road junction. For syntax for identifying various road junction archetypes for single and multiple decision point situations. As depicted in FIGS . 4-5, each type of decision point situation is described using the following syntax: "R" representing a right exit; "L" representing a left exit; "8" representing a bifurcation; "h" representing a horizontal fork or curve; "u" representing an ascending or upward curve; and "d" representing a descending or downward curve”;  ¶114 “road segment or link data records and node data records. The geographic databases 123a and 123b may also store or maintain one or more look-aside tables (LAT). The link data records are links or segments representing the roads, streets, or paths. The node data records are end points ( e.g., intersections) corresponding to the respective links or segments of the road segment data records”; ¶ 56; ¶60; ¶63; ¶70; ¶ 75; ¶99 “For a physical road junction, such as a road split ( e.g., diverging paths) or merge point ( e.g., converging paths), a fork component model may be selected. For example, for a road split, a subset of the predefined fork component models matching the lane counts and lane connectivity of all paths leading to (i.e., entering the split) or from the split (i.e., exiting the split) is selected” wherein the type of road lane segment is determined by syntax attribute, i.e., ¶43 above; FIG. 27, 405, 407; FIG. 28, 505 “select fork segment model to characterize a divergence or convergence in the physical road junction”)
 
With respect to claim 10, Kim discloses the semantic relationship is determined with respect to a nomenclature of relationships, and 
wherein the nomenclature of relationships includes respective classification criteria for the plurality of relationships in the nomenclature of relationships. 
(¶ 116 “The road segment data record may also include data that indicate a classification such as a rank of a road segment that may correspond to its functional class . The road segment data may include a segment ID by which the data record can be identified in the geographic database 123. Tue road segment data, nodes, segment IDs, attributes, fields, and other data may be organized in data structures described above”; FIG. 4 SDPS archetypes; FIG. 5 MDPS archetypes; ¶36 “segment type or categories”; ¶43 “A bifurcation designates that two paths diverge from the originating link such that no path continues in the same general direction set by the originating link ( e.g., may be modeled as a symmetric "Y" shaped intersection that smoothly veers away from the general direction set by the Each supported road junction may be coded using a syntax or other methodology for identifying each type of road junction. For example, FIGS. 4-5 include a syntax for identifying various road junction archetypes for single and multiple decision point situations. As depicted in FIGS . 4-5, each type of decision point situation is described using the following syntax: "R" representing a right exit; "L" representing a left exit; "8" representing a bifurcation; "h" representing a horizontal fork or curve; "u" representing an ascending or upward curve; and "d" representing a descending or downward curve”; ¶48-50; ¶¶ 53, 56-60, 63-70).

With respect to claims 11, 18 and 20, Kim discloses generating a unique identification for the first road lane representation, the second road lane representation, or a combination thereof based on respective geometry data, the attribute data, or a combination thereof, wherein the unique identification is used for a subsequent comparison of the first road lane representation, the second road lane representation, or combination thereof.  
(¶60 “FIGS . 18A-18B depict a model of a junction named R43 l h2u1 LR2 l l hl h 1 3 . As depicted in FIGS . 14-18, the junction template names, such as R32 1 h2hl, completely and unambiguously identify the component models that must be used to construct a complete 3D junction model and how the component models all fit together to generate a road junction model”; ¶53 “Another syntax or naming convention may be used for identifying the component models”; ¶ 116 “The road segment data record may also include data that indicate a classification such as a rank of a road segment that may correspond to its functional class . The road segment data may include a segment ID by which the data record can be identified in the geographic database 123. Tue road segment data, nodes, segment IDs, attributes, fields, and other data may be organized in data structures described above”; FIG. 4 SDPS archetypes; FIG. 5 MDPS archetypes; ¶36 “segment type or categories”; ¶43 “A bifurcation designates that two paths diverge from the originating link such that no path continues in the same general direction set by the originating link ( e.g., may be modeled as a symmetric "Y" shaped intersection that smoothly veers away from the general direction set by the originating link). Each supported road junction may be coded using a syntax or other methodology for identifying each type of road junction. For example, FIGS. 4-5 include a syntax for identifying various road junction archetypes for single and 

With respect to claim 14, Kim discloses the recommendation includes at least one of: 
the first road lane representation and the second road lane representation are disparate;
the first road lane representation and the second road lane representation are a match;
the first road lane representation and the second road lane representation are similar with a semantic relationship qualifier.  
(¶ 4 “road geometry matching with componentized junction models; FIG. 26; ¶30 “FIG. 26 illustrates an example of road geometry matching with componentized junction model”; ¶¶ 91-92; 98-101)
(¶ 35 “matching road geometries with componentized junction models. Junction view images may be improved by matching the general shape of the road to a set of 3D component models of short road segments . . . set of component models is defined to include a variety of curvatures and possibly lengths. A matching algorithm may be performed to select the component models that best match the road geometry (e.g., shape, curvature, length, positioning, etc .) from source map data representing a physical road junction”)
(¶40 “The 30 model templates also include overpass and underpass road junction representation information. The map databases also include a look-aside table (LAT) used to store and identify each physical road junction that is supported. A 30 model will be displayed using the road junction template that best matches the physical road junction.”)

With respect to claim 15, Kim discloses initiating an assimilation of the first road lane representation and the second road lane representation based on the output.  
(claims 7-8 “generating a model of the physical road junction by assembling the set of road component models corresponding to the defined road junction configuration and rendering the model of the physical road junction”; ¶ 37 “Each junction configuration corresponds to a predefined set of 3D 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of U.S. Patent Application Publication No. 2020/0073977 to Montemerlo et al. (Montemerlo)
With respect to claim 8, Kim discloses the intersection data is based on a representation of an intersection condition along the first road lane representation and the second road lane representation. 
 (¶43 “A bifurcation designates that two paths diverge from the originating link such that no path continues in the same general direction set by the originating link ( e.g., may be modeled as a symmetric "Y" shaped intersection that smoothly veers away from the general direction set by the originating link). Each supported road junction may be coded using a syntax or other methodology for identifying each type of road junction. For example, FIGS. 4-5 include a syntax for identifying various road junction archetypes for single and multiple decision point situations. As depicted in FIGS . 4-5, each type of decision point situation is described using the following syntax: "R" representing a right exit; "L" representing a left exit; "8" representing a bifurcation; "h" representing a horizontal fork or curve; "u" representing an ascending or upward curve; and "d" representing a descending or downward curve”;  ¶114 “road segment or link data records and node data records. The geographic databases 123a and 123b may also store or maintain one or more look-aside tables (LAT). The link data records are links or segments representing the roads, streets, or paths. The node data records are end points ( e.g., intersections) corresponding to the respective links or segments of the road segment data records”; ¶115 “The node at either end of a road segment may correspond to a location at which the road meets another road, i . e . , an intersection, or where the road dead-ends. Each road segment may be associated with zero or more shape points. Shape points are an ordered sequence of vertices that indicate the shape of the road as a polyline between the nodes.”; ¶ 117). 
However, Kim fails to disclose the representation of the intersection is a binary representation. Representing data in a computing system was commonly known in art at the time of effective filing. For example, Montemerlo, from the same field of endeavor, discloses intersection data is based on a binary representation of an intersection condition (¶ 11 “each of the one or more attributes of the lanes indicated by the annotated intersection data is represented by a binary value for the attribute”; ¶42 “attribute engine 130 maps the attributes 132 of the candidate intersection to one or more strings. For example, the attribute engine 130 can represent each property by a binary value (e.g., “0” or “1”) indicating whether the lane or pair of lanes exhibits the property”; ¶64; claim 4 “intersection data is represented by a binary value for the attribute”)
Accordingly, it would have been obvious to one of ordinary skill in the art to use a binary representation of an intersection as taught by Montemerlo, in place of the numeric characterization of intersections as taught by Kim as cited above since both methods of characterizing intersections were well known in the art at the time of invention and the alteration from numeric to binary does not more than yield predictable results. It should be noted that “when a patent claims a structure already known in the KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known binary characterization for the numeric characterization and the results of the substitution would have been predictable since both methods merely keep track of intersections in a database in a known and predictable way. 

With respect to claim 12, Kim discloses the unique identification is based on the respective geometry data, the attribute data, or a combination thereof.  
(¶60 “FIGS . 18A-18B depict a model of a junction named R43 l h2u1 LR2 l l hl h 1 3 . As depicted in FIGS . 14-18, the junction template names, such as R32 1 h2hl, completely and unambiguously identify the component models that must be used to construct a complete 3D junction model and how the component models all fit together to generate a road junction model”; ¶53 “Another syntax or naming convention may be used for identifying the component models”; ¶ 116 “The road segment data record may also include data that indicate a classification such as a rank of a road segment that may correspond to its functional class . The road segment data may include a segment ID by which the data record can be identified in the geographic database 123. The road segment data, nodes, segment IDs, attributes, fields, and other data may be organized in data structures described above”; FIG. 4 SDPS archetypes; FIG. 5 MDPS archetypes; ¶36 “segment type or categories”; ¶43 “A bifurcation designates that two paths diverge from the originating link such that no path continues in the same general direction set by the originating link ( e.g., may be modeled as a symmetric "Y" shaped intersection that smoothly veers away from the general direction set by the originating link). Each supported road junction may be coded using a syntax or other methodology for identifying each type of road junction. For example, FIGS. 4-5 include a syntax for identifying various road junction archetypes for single and multiple decision point situations. As depicted in FIGS . 4-5, each type of decision point situation is described using the following syntax: "R" representing a right exit; "L" representing a left exit; "8" 
However, Kim fails to explicitly disclose the unique value is a “hash2”. Montemerlo,  from the same field of endeavor, discloses unique identification for road lane representations (¶5 “a hash value generated based on one or more attributes of the intersection lanes. The attributes of the lanes can include properties of an individual lane, such as a type of lane (e.g., turn lane, through lane, U-turn lane), the existence of lane control measures (e.g., traffic light, stop sign, yield sign), whether the lane has any entry or exit siblings (e.g., the lanes fan-out of a common lane or merge into a common lane), and whether the lane crosses a through lane”; ¶11 “generating a hash value for the particular candidate intersection includes (i) combining the binary values for one or more of the attributes of the lanes of the particular candidate intersection to generate one or more strings . . . system can then designate the particular candidate intersection as validated without performing the one or more quality control processes based at least on the hash value for the particular candidate intersection”; ¶¶ 45, 50, 65, 68-69, claim 4)
Accordingly, it would have been obvious to one of ordinary skill in the art to use a hash identifier as taught by Montemerlo, to implement the unique identifier disclosed in Kim in order to ensure accuracy of road lane representation descriptions to reduce risk of collisions (Montemerlo, ¶ 3-5) and to improve comparison of similarities of road lane representations without requiring additional quality control processes that may be required in other methods (Montemerlo, ¶ 6).

With respect to claim 13, Kim in view of Montemerlo disclose the hash encodes the geometry data and the attribute data, the method further comprising: 
(Kim, disclosing the unique identifier encoding geometry and attribute data, as modified by Montemerlo to use a hash above in claim 12, ¶60 “FIGS . 18A-18B depict a model of a junction named R43 l h2u1 LR2 l l hl h 1 3 . As depicted in FIGS . 14-18, the junction template names, such as R32 1 h2hl, completely and unambiguously identify the component models that must be used to construct a 
determining that the subsequent comparison indicates that the geometry data matches within a geometric matching threshold and 
(Kim, ¶98 Selecting road component models to characterize the physical road junction may be performed using various algorithms. For example, the selecting may involve use of direction and distance algorithms. Alternative implementations may vary the circumstances wider which the above direction and distance algorithms are applied. In an implementation, the direction algorithm is applied first to match the general shape of the junction near the split point, followed by the distance algorithm; ¶ 99-102
that the attribute data does not match within an attribute matching threshold; and 
(Montemerlo, as shown in FIG. 1 roadgraph manager can identify attribute data that does not match within an attribute matching threshold, if it does not match, it is considered invalid and sent to quality assurance engine 160 for alteration/ recalculation: ¶¶ 50-52 “The roadgraph manager 150 can compare the candidate intersection fingerprint 142 to an intersection template to generate a value that 172 can include some or all of the annotated intersection data 122 for the candidate intersection and/or the lane attributes 132 determined by the attribute engine 130. In some implementations, the representation 172 includes data indicating the intersection fingerprint 142 for the candidate intersection or other information identifying the type, topology, or intersection template associated with the candidate intersection” ¶ 55 “If the roadgraph manager 150 does not designate the candidate intersection as valid (e.g., the value that reflects the extent to which the candidate intersection is associated with an intersection template does not satisfy the threshold), the manager can provide the annotated intersection data 122 and any other necessary intersection data to the quality assurance engine 160. The quality assurance engine 160 can then perform one or more quality control processes on the annotated intersection data 122 to determine whether the candidate intersection is a valid intersection. The engine 160 can then store a representation of any validated candidate intersection in the roadgraph database 170.”)
recalculating the hash by including at least one additional shape point.  
(Montemerlo, ¶ 55-57 “If the roadgraph manager 150 does not designate the candidate intersection as valid (e.g., the value that reflects the extent to which the candidate intersection is associated with an intersection template does not satisfy the threshold), the manager can provide the annotated intersection data 122 and any other necessary intersection data to the quality assurance engine 160. The quality assurance engine 160 can then perform one or more quality control processes on the annotated intersection data 122 to determine whether the candidate intersection is a valid intersection. In some examples, the quality control processes evaluate one or more validators (e.g., 122 to generate the high-level representations necessary for evaluation. The system 100 further provides an efficient and effective means for identifying errors within a roadgraph. For example, for each intersection in a roadgraph, the system can generate a fingerprint, as described above for the candidate intersection, and analyze the generated fingerprints to identify clusters of intersections representing common intersection types and topologies. Based on the identified clusters, the system 100 can identify any outlier intersection fingerprints that do not sufficiently match a common intersection cluster. The outlier intersections can then be labeled as containing potential errors and can be flagged for further examination (e.g., by a quality control process, such as the processes performed by the quality assurance engine 160 or by a human operator). In some implementations, the system 100 may be able to characterize the potential error by identifying the one or more lane properties that distinguish an outlier intersection from a nearby intersection cluster. In some implementations, the intersection clusters can be used to determine intersection templates for the validation process performed by the roadgraph manager (e.g., by generating an intersection template to represent an intersection cluster)”)
(Kim, shape points ¶ 115 “Each road segment may be associated with zero or more shape points. Shape points are an ordered sequence of vertices that indicate the shape of the road as a polyline between the nodes. The road shape may also be represented by an analytical curve such as a 8 -spline, Bezier curve, Clothoid curve or other curve types” wherein shape points may be added ¶ 103 “If the input map data is not composed of connected line segments, processing may be applied to the input map data to generate a modified version of the graph with paths that are subdivided into short straight sections (e.g., generally of a fixed length, such as 1 or 5 meters, and with lengths of leftover stretches near a split point or the terminal edge of the junction allowed to vary; ¶47 “In the examples provided above, the addition and removal of lanes is one methodology to accurately model lane connectivity. As such, the lane additions and removals may not exactly match the lane connectivity reality. However, adding and removing lanes in the model produces accurate lane connectivity for visualizing a road junction”; ¶ 61-62 “component models may be arranged in many positions defined by an existing junction template by using variable component models of one of multiple different shapes . . . Using a variable component models, a selecting the straight component model or the curved component model for each line segment leading from the divergence or convergence that is not part of the one or more sequences of connected straight line segments comprises: identifying an endpoint of each line segment leading from the divergence or convergence, determining an angle between the end point of each line segment leading from the divergence or convergence relative to a direction of a corresponding output path of the fork model, selecting . . . based on the determined angle . . . wherein determining the endpoint of each line segment leading from the divergence or the convergence comprises adding the length of a road component model to the selected fork component model.”)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667                                                                                                                                                                                           


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 No limiting definition of “boundary representation” is given in the specification but can include a a start point/ end point (Spec. ¶ 81). 
        2 No limiting definition is provided in the specification for “hash” but can include a unique identification (Spec. ¶ 20 “a unique identification (e.g., a hash)”, a value (Spec. ¶79),